UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2015 Wound Management Technologies, Inc. (Exact name of registrant as specified in its charter) Texas 000-11808 59-2219994 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16633 Dallas Parkway, Suite 250 Addison, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (972) 218-0935 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 2, 2015, Robert H. Lutz, Jr. gave notice to Wound Management Technologies, Inc. (the “Company”) that he would be resigning from his positions as a member and chairman of the Board of Directors, as well as his position as Chief Executive Officer of the Company. Mr. Lutz, 66, is retiring, and did not resign as the result of any disagreement with the Company. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Resignation Letter of Robert H. Lutz, Jr., dated November 5, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Wound Management Technologies, Inc. Date: November 5, 2015 By: /s/Darren Stine, Chief Financial Officer Darren Stine Chief Financial Officer 3
